Citation Nr: 0305420	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  00-10 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 60 percent for status 
post left kidney removal with nephrolithiasis of the right 
kidney.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1973 to October 
1976.  This matter came before the Board of Veterans' Appeals 
(Board) RO rating decisions.  The veteran appeals for a 
higher rating for a bilateral kidney disorder.

A June 1999 RO decision granted service connection and a 30 
percent rating for status post left kidney removal.  A 
subsequent June 1999 RO decision granted service connection 
and a 30 percent rating for nephrolithiasis of the right 
kidney.  An August 2000 RO decision assigned a single 60 
percent rating for the service-connected bilateral kidney 
(status post left kidney removal with nephrolithiasis of the 
right kidney).  The veteran continued to appeal for a higher 
rating for his service-connected bilateral kidney condition.  
In September 2002, the Board determined that additional 
development of the evidence by the Board was indicated on 
this issue, and such development has since been accomplished.  

The appeal initially also included an issue of entitlement to 
a total disability rating based on individual unemployability 
(TDIU rating), but the RO has since granted a TDIU rating, 
and that issue is not before the Board.  


FINDINGS OF FACT

The veteran's service-connected status post left kidney 
removal with nephrolithiasis of the right kidney is 
manifested by generalized poor health characterized by 
lethargy, weakness, and limitation of exertion.  





CONCLUSION OF LAW

The criteria for an 80 percent rating for status post left 
kidney removal with nephrolithiasis of the right kidney have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7500 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1973 to October 1976.  His service medical records indicate 
that he was treated for left kidney problems on multiple 
occasions during service.  A June 1976 hospital narrative 
summary indicated that the veteran had a history of a dull 
ache to the right flank on and off for ten days and that 
microscopic hematuria had been found during a routine 
urinalysis.  It was noted that an intravenous pyelogram (IVP) 
was performed on an outpatient basis showing a huge left 
hydronephrotic kidney with multiple stones.  The veteran 
underwent a left nephrectomy under general anesthesia.  The 
final diagnosis was left ureteropelvic junction stricture 
with subsequent huge hydronephrosis and stones.  The 
September 1976 objective separation examination report 
included a notation that the veteran had flank scar.  His 
genitourinary system was noted to be normal at that time.  

Private treatment records dated from November 1971 to 
December 1998 show that the veteran was treated for several 
disorders including hypertension and right kidney problems.  
A November 1998 treatment entry from R. W. Davis, M.D., noted 
that the veteran was seen earlier with a suspicion of 
nephrocalcinosis.  The diagnosis was right renal calculus due 
to hydronephrosis.  A November 1998 treatment entry from R. 
E. Poore, M.D., reported that the veteran was sent by another 
physician for a consultation for a right renal pelvis stone 
approximately 1 cm at the level of the ureteropelvic junction 
in a solitary kidney.  The impression was solitary kidney 
with right partially obstructing ureteropelvic stone.  A 
later November 1998 entry noted that the veteran was seen for 
a postoperative visit for a right extracorporeal shockwave 
lithotripsy of a stone in the solitary kidney.  December 1998 
entries referred to follow-up treatment including stent 
removal.  

In June 1999, the RO granted service connection and a 30 
percent rating for status post left kidney removal, effective 
December 29, 1998.  

In a subsequent June 1999 decision, the RO granted service 
connection and a 30 percent rating for nephrolithiasis of the 
right kidney, effective June 22, 1999.  

VA treatment records dated in October 1999 reflect that the 
veteran received treatment for his right kidney condition.  
An October 1999 discharge summary noted that the veteran was 
status post left nephrectomy in 1976, that he had suffered 
recurrent renal stones on the right side, and that multiple 
stents had been placed.  He was admitted for further 
evaluation and treatment.  The veteran underwent a placement 
of a balloon occlusion catheter, the placement of a right 
nephrostomy tube, and percutaneous nephrostolithotomy.  The 
diagnosis was recurrent right kidney stone.  

The veteran underwent a VA genitourinary examination in 
February 2000.  He reported that he had difficulty with 
urination.  It was noted that he required a stent placement 
in his urethra in 1998 and that he eventually required a 
right renal nephrostomy in 1999 for a right renal stone.  It 
was also reported that the stents were removed at that time 
and he was able to pass urine.  The veteran indicated that he 
was able to void okay and that he would get up about 2 or 3 
times at night to pass urine.  The examiner reported that the 
veteran's blood pressure was 148/80.  The examiner noted that 
examination of the abdomen showed a right-sided laparotomy 
scar following a previous abdominal injury.  It was noted 
that the veteran also had a left-sided neprolithotomy scar 
where the left kidney was removed as well as a right-sided 
scar from the right-sided nephrotomy.  The impression 
included status post left renal resection in 1976, right 
renal nephrolithiasis requiring right nephrostomy in December 
1999, hypertension, and right renal stone resolved.  The 
examiner commented that the veteran was unable to work due to 
chronic pain syndrome and depression.  The laboratory report 
indicated that the BUN result was 16 mg/dl and the creatinine 
result was 1.2 mg/dl.  

At a June 2000 RO hearing, the veteran testified that he had 
pain in his right kidney that would come and go.  He reported 
that he had talked to his physician about being put on a 
medical diet.  The veteran stated that he was on medication 
for his recurrent stones.  He indicated that he received 
treatment about every three months.  The veteran noted that 
he urinated about two times during the day and that such was 
not normal.  He reported that he had not had blood in his 
urine since his operation in December 1999.  

VA treatment records dated in January 2000 to August 2000 
show that the veteran continued to receive treatment for 
disorders including his right kidney condition.  A January 
2000 entry noted that the veteran reported intermittent right 
flank pain.  It was reported that a computed tomography scan 
showed no stones.  May 2000 and July 2000 laboratory reports 
indicated BUN results of 16 mg/dl, creatinine results of 1.2 
mg/dl and albumin of 3.6 g/dl.  

In August 2000, the RO characterized the service-connected 
bilateral kidney disorder as status post left kidney removal 
with nephrolithiasis of the right kidney.  A 60 percent 
rating was assigned for the bilateral kidney condition 
effective June 22, 1999.  

Records from the Social Security Administration reflect that 
the veteran was awarded disability compensation commencing 
June 2, 1999.  

VA treatment records dated from October 2000 to January 2001 
refer to continued treatment.  

In February 2001, the RO granted secondary service connection 
and a 70 percent rating for a psychiatric condition.  Based 
on the service-connected bilateral kidney disorder (rated 60 
percent) and the service-connected psychiatric disorder 
(rated 70 percent), the RO granted a TDIU rating.  

VA treatment records dated from April 2001 to January 2003 
show that the veteran received treatment for disorders 
including his right kidney disorder.  Treatment entries noted 
treatment for a right kidney stone including stent placement 
and subsequent removal of the stent.  Multiple laboratory 
reports were also of record, including a June 2002 report 
which related a BUN result of 15 mg/dl, a creatinine result 
of 1.2 mg/dl and albumin of 3.8 g/dl.  A January 2003 
treatment entry related an assessment which included uric 
acid nephrolithiasis.  

The veteran underwent a VA genitourinary examination in 
January 2003.  He reported that he was concerned about the 
pain in his lower back when riding in a car.  He indicated 
that he had been experiencing pain when sitting in the right 
lower back and that he would have to take Tylenol for relief 
from the back pain.  It was noted, as to history, that the 
veteran's left kidney was removed in 1976 because of renal 
stones and that he had right kidney surgery in 1999 also 
because of renal stones.  It was further reported that the 
veteran had a lithotripsy of the right kidney in 2001 and 
that he had been seen at a VA urological clinic every six 
months for follow-up of his renal stones.  The veteran's 
history was also noted to include erectile dysfunction, 
hypertension, arthropathy, obesity, rheumatoid arthritis, and 
hyperlipidemia.  The veteran stated that he felt he was 
passing urine okay and that he would get up 3 to 4 times a 
night.  He indicated that in the daytime, he would pass urine 
5 or 6 times.  The veteran reported that he had not noticed 
any blood or history of any kidney stones and that he did not 
have a history of kidney infection.  

The examiner reported that evaluation showed that the veteran 
had been feeling weak and that he had no history of weight 
loss.  There was no history of incontinence and no history of 
any urinary tract infection or hospitalization for a urinary 
tract disease.  It was noted that there was no history of 
catheterization or dilation and that the veteran had been 
taking medication for the blood pressure, hyperlipidemia, 
depression, and rheumatoid arthritis.  It was reported that 
the veteran had a history of erectile dysfunction.  Blood 
pressure was 160/94.  Examination of the abdomen showed that 
the veteran had a laparotomy scar on the left side of the 
midline and that he had a history of a laparotomy in the 
past.  The veteran had a left-sided nephrolithotomy scar 
where a left nephrectomy was performed.  He also had a scar 
on the right lower back where the right kidney surgery was 
done in the past.  The legs showed no edema.  The impression 
was history of renal stones, status post left nephrectomy in 
1976, status post nephrolithotripsy in 2001, status post 
right renal surgery in 1999 for renal stones, and 
hypertension.  In an addendum, the examiner reported that the 
Bun/creatinine result was 21/1.2, elevated Bun in January 
2003, and that the veteran had a renal calculus of the right 
kidney, 1 cm stone present.  It was also noted that a right 
renal stent which had been placed in January 2002 was removed 
in April 2002.  The examiner commented as to the severity of 
the veteran's service-connected status post left nephrectomy 
with nephrolithiasis of the right kidney, and indicated that 
he continued to suffer from recurrent right renal 
nephrolithiasis.  It was noted that a recent ultrasound in 
January 2003 indicated that the veteran had a renal calculus 
of the right kidney with renal functions preserved.  The 
examiner indicated that the veteran continued to suffer from 
renal pain, affecting his ability to work.  The examiner also 
noted that the veteran continued to require frequent 
intermittent intensive treatment of the right renal calculus.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  VA examinations have been provided, 
and identified relevant medical records obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected status post left kidney 
removal with nephrolithiasis of the right kidney is current 
rated 60 percent disabling.  Under 38 C.F.R. § 4.115b, 
Diagnostic Code 7500, removal of one kidney is rated as 30 
percent disabling.  If there is nephritis, infection, or 
pathology of the other kidney, the condition is to be rated 
as renal dysfunction.  

Renal dysfunction is rated 60 percent when there is constant 
albuminuria with some edema; or definite decrease in kidney 
function; or hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  An 80 percent rating requires 
persistent edema and albuminuria with BUN 40 to 80 mg%; or 
creatinine 4 to 8mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent rating requires 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or BUN more than 80mg%; or creatinine more than 8mg%; or 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. § 4.115a.  

The evidence shows the veteran's left kidney has been removed 
and he has significant problems with his remaining right 
kidney.  At the recent January 2003 VA examination, he 
reported that he had been experiencing pain when sitting in 
the right lower back.  The examiner reported that the 
evaluation showed that the veteran had been feeling weak.  
The impression was history of renal stones, status post left 
nephrectomy in 1976, status post nephrolithotripsy in 2001, 
status post right renal surgery in 1999 for renal stones, and 
hypertension.  In an addendum, the examiner reported that the 
BUN/creatinine result was 21/1.2, elevated BUN in January 
2003 and that the veteran had renal calculus of the right 
kidney, 1 cm stone present.  It was also noted that the right 
renal stent which had been placed in January 2002 was removed 
in April 2002.  The examiner commented that the veteran 
continued to suffer from recurrent right renal 
nephrolithiasis and that a recent ultrasound in January 2003 
indicated a renal calculus of the right kidney.  The examiner 
also stated that the veteran continued to suffer from renal 
pain, affecting his ability to work and that he continued to 
require frequent intermittent intensive treatment of the 
right renal calculus.  Additionally, the Board notes that a 
recent VA treatment record shows an albumin result of 3.8 
g/dl.  

Although, the January 2003 examination did not show 
symptomatology such as a BUN of 40 to 80 mg%, or creatinine 
of 4 to 8 mg%, weight loss, anorexia, or albuminuria, it did 
show that the veteran suffers from generalized poor health 
characterized by weakness, limitation of exertion, etc.  
Bearing in mind the benefit-of-the-doubt doctrine, the Board 
finds that there are sufficient signs and symptoms of the 
bilateral kidney condition to satisfy the 80 percent criteria 
of 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7500, and 
thus a higher 80 percent rating for this condition is 
granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  

The requirements for a 100 percent rating are clearly not 
shown.  Specifically, there is no evidence of the need for 
regular dialysis, or that the veteran is precluded from more 
than sedentary activity from persistent edema or albuminuria, 
or BUN more than 80mg%, or creatinine more than 8mg%, or 
markedly decreased function of the kidney or other organ 
systems, especially cardiovascular.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the bilateral kidney condition was 
more or less than 80 percent disabling, and thus it is to be 
rated continuously 80 percent since the effective date of 
service connection.  Fenderson v. West, 12 Vet.App. 119 
(1999).  

In sum, the Board finds that a higher rating of 80 percent is 
warranted for the veteran's service-connected status post 
left kidney removal with nephrolithiasis of the right kidney.  









ORDER

A higher rating of 80 percent for status post left kidney 
removal with nephrolithiasis of the right kidney is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

